In this case the purported assignments of error are typed on a separate sheet of paper and attached to a page of the transcript with two metal fasteners, ordinarily known as gem clips.
Supreme Court Rule 1, Code 1940, Tit. 7 appendix, provides: "In assigning errors, it shall be sufficient to state concisely, in writing, in what the error consists, which assignment must be written upon the transcript * * *."
For the sake of the security and permanency of the records, the appellate courts have cautiously guarded the requirements of this rule. Skinner v. Jackson, 28 Ala. App. 227, 182 So. 92; Pugh v. Hardman, 151 Ala. 248, 44 So. 389; Hunter v. Louisville N. R. Co., 150 Ala. 594, 43 So. 802, 9 L.R.A., N.S., 848; E. W. Gates Lumber Co. v. Givens, 181 Ala. 670, 61 So. 330; Moon v. Butler  Co., 9 Ala. App. 438, 62 So. 1019.
The judgment from which this appeal is taken will be affirmed for want of assignments of error as required.
Affirmed.